George Rose Smith, J. This is a boundary line dispute involving a narrow triangular piece of land that separates the Hughes property to the north from the Yates property to the south. The chancellor decreed that the triangle in issue belongs to Yates and his wife, who were the plaintiffs. In 1948 Ed Rogers, the common grantor of these litigants, owned a tract of land, then planted in cotton, lying on the east side of Highway 61 in or near Blythe-ville. This tract extended for 800 feet along the highway and was 400 feet in depth. Rogers decided to divide the tract into eight residential lots, each having a frontage of 100 feet on the highway. In selling the lots Rogers did not put on record a plat of the land; instead, he executed deeds containing metes and bounds descriptions based on the original government survey. Apparently Rogers thought that his tract was a perfect rectangle, lying square with the compass, but in this he was mistaken. According to the government survey the north line of the section in which the Rogers tract was situated does not run exactly east and west. The angle at the northwest corner of the section is only eighty-nine degrees, so that the north line deviates southward by one degree as one travels from west to east. This deviation was in effect contained in the description of the Rogers tract when he acquired title in 1937. Furthermore, when Rogers decided to subdivide bis cotton field in 1948 his north line was marked by a fence which also deviated southward and which was owned by his neighbor to the north, Ada Tharpe Morgan. On July 16, 1948, Rogers conveyed to Hughes and his wife the north two lots in the tract, having a frontage of 200 feet on the highway. This deed was recorded on July 27. The description in this deed proceeds to the northwest corner of the Rogers tract for a point of beginning and then continues: . . and run thence East along the South line of lot owned by Ada Tharpe Morgan a distance of 400 feet, thence South 200 feet, thence West 400 feet to the East right-of-way line of U. S. Highway No. 61, thence North along the East right-of-way line of said U. S. Highway No. 61 a distance of 200 feet to the point of beginning.” On August 6, 1948, Rogers conveyed to Yates and his wife the next lot to the south, having a frontage of 100 feet on the highway. The description in this deed proceeds to a point 200 feet south of the northwest comer of the original Rogers tract, for a point of beginning, and then continues: . . and run thence East 400 feet, thence South 100 feet, thence West 400 feet to the East right-of-way line of U. S. Highway No. 61, thence North along the East right-of-way line of U. S. Highway No. 61 a distance of 100 feet to the point of beginning.” The two couples built houses on their respective lots and had lived in them for some seven years when this suit was filed in 1956. The Yateses attempted to bolster their position by a claim of title by adverse possession; but the chancellor rejected this contention, and his conclusion is supported by the weight of the evidence. The issue thus narrows down to that of determining the legal effect of the two deeds in question. The Hughes deed was executed and recorded before that of Yates; so its description is controlling if the two descriptions overlap. The Hughes description begins at the northwest corner of the Rogers tract and runs “thence East along the South line of lot owned by Ada Tharpe Morgan a distance of 400 feet,” thence south 200 feet, thence west 400 feet to the highway, and thence north 200 feet to the point of beginning. It is evident that the first call must be taken to run along the Morgan boundary fence, rather than due east, under the familiar rule that courses must yield to natural or artificial monuments. Paschal v. Swepston, 120 Ark. 230, 179 S. W. 339; Meyer v. Board of Imp. of Pav. Dist. No. 3, 148 Ark. 623, 231 S. W. 12. This construction is in this instance confirmed by the fact that Bogers’ own boundary line also deviated to the south, and it is not to be presumed that he attempted to convey land that he did not own. With the north line of the Hughes lot thus established as running slightly south of due east (the variation amounts to 8.2 feet along the eastern boundary), we think it clear that the effect of the Hughes deed is to describe a parallelogram, 200 by 400 feet in size. The parties evidently intended for the east and west lines of the Hughes parcel to be 200 feet in length and for the opposite sides to be parallel. The Yates deed, unlike the Hughes deed, makes no reference to the Ada Tharpe Morgan line; it simply describes an exact rectangle, lying square with the compass. Hence the two descriptions actually overlap to the extent of the triangle in controversy, and Yates is in the unfortunate position of having received a deed to property that his grantor had already sold to someone else. During our study of the case it has been suggested that the shortage should be apportioned between the two grantees, but that principle is not applicable here. An apportionment is appropriate when lots are sold by reference to an erroneous plat that shows more land than is actually owned by the common grantor. “But this rule is only to be availed of when the land is conveyed by reference to a plan, or there is some declaration in the deed indicating a purpose to divide the land according to some definite proportion, and when also there is no other guide to determine the locations of the respective lots.” Bloch v. Pfaff, 101 Mass. 535; accord, Adams v. Wilson, 137 Ala. 632, 34 So. 831. Here there was no plat nor any reference in the Hughes deed to a comprehensive plan on the part of Rogers. If such a plan existed it was only in the mind of Rogers, and he was at liberty to abandon it after executing the conveyance to Hughes. In these circumstances the Rogers-Hughes deed must be given the construction that it would have received in a controversy between the grantor and the grantee; its legal effect cannot be altered by the extraneous fact that Rogers later executed an independent deed containing an overlapping description. Reversed and remanded for the entry of a decree granting the appellants’ prayer that their title to the disputed triangle be confirmed. McFaddin, J., dissents.